Citation Nr: 0715773	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to June 
1981 and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim for 
service connection for sleep apnea.
 
In June 2004 and December 2006, the Board remanded the case 
for additional development, and it is again before the Board 
for further appellate consideration.  

The veteran testified at a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) in December 2003; a 
copy of the transcript has been associated with the record.  
In October 2006, the veteran was informed that the Veterans 
Law Judge who conducted his Travel Board hearing was no 
longer with the Board and that he had a right to another 
Board hearing.  The veteran elected to have another hearing, 
and in March 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the record.


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
sleep apnea is related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2003, June 2004, December 2004 and 
September 2006 letters satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for sleep apnea have 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra in deciding 
this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's Travel Board 
and videoconference hearing testimonies, and lay statements 
have been associated with the record.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

In his videoconference and Travel Board hearings, the veteran 
contended that his sleep apnea was the result of stress he 
underwent during his time in the Gulf War, and that it 
therefore should be service-connected.
 
Service medical records do not reflect a diagnosis or 
treatment of sleep apnea.  His separation Reports of Medical 
Examination and History do not show a diagnosis of sleep 
apnea or a sleep problem.

A December 1996 VA examination for mental disorders reflects 
the veteran's reports that his sleeping was fair except that 
he sometimes woke up due to sinus problems.  VA treatment 
records show that the veteran reported problems with sleep 
beginning in May 1999.  A January 2002 VA medical record 
shows that the veteran reported loud snoring, with restless 
sleep, night sweats and excessive daytime somnolence, but no 
witnessed apneas or choking.  The veteran denied restless leg 
syndrome, periodic limb movement, sleep paralysis, 
hallucinations or parasomnias.  VA referred him to a private 
physician who performed a sleep study later in January 2002, 
diagnosed him with moderately severe sleep apnea and 
recommended a trial of nasal continuous positive airway 
pressure (CPAP) mask.  VA provided the veteran with a CPAP 
mask and ongoing treatment for his sleep apnea.

A December 2004 VA neurological examination report reflects 
the patient's reports of problems with a sleep disturbance 
that began after his deployment from Saudi Arabia.  The 
veteran denied any treatment while in the military, but the 
examiner noted that April and May 1991 
Demobilization/Deployment Medical Evaluations reflect the 
veteran's self-reported history that he had cough and sinus 
infections, nightmares and trouble sleeping and recurring 
thoughts about his experiences during Desert Shield/Desert 
Storm.  The veteran reported that while in Saudi Arabia, he 
was with a transportation unit and according to him, they 
moved constantly, and that he was sleep deprived.  He began 
having combat related dreams.  The veteran indicated that his 
obstructive sleep apnea began in the 1990's.  He reported 
that he had problems tossing and turning, decreased sleep, 
fatigue during the day and waking himself snoring but that he 
was sleeping better with the CPAP mask.  The assessment was 
obstructive sleep apnea and post traumatic stress disorder 
(PTSD).  The examiner opined that it was not at least as 
likely as not that the veteran's obstructive sleep apnea 
began or was aggravated secondary to his previous military 
service.  The examiner acknowledged that the veteran had no 
documentation of obstructive sleep apnea or sleep disorder 
while in the military, and that the veteran's case was 
complicated by the fact that he had PTSD, for which he was 
not service-connected.

While it is evident from the record that the veteran 
currently has obstructive sleep apnea, the evidence of record 
does not show that the veteran's current sleep apnea is in 
any way related to his time in service.  The Board recognizes 
that the veteran has asserted that his sleep apnea is the 
result of stress he underwent while in service.  The December 
2004 VA examiner stated that his case was complicated by the 
fact that he was also diagnosed with PTSD; however, the 
veteran was denied service-connection for PTSD due to the 
absence of an in-service stressor.  In addition, the examiner 
concluded that the veteran's sleep apnea was not as likely as 
not related to his time in the service.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current sleep apnea and active 
service.  Thus, the preponderance of the medical evidence is 
against service connection for sleep apnea.  Accordingly, the 
service-connection claim for a sleep apnea is denied.  

The veteran's testimony and statements, along with the 
statements of his female companion, a neighbor and a friend, 
are included in the record.  As lay people with no apparent 
medical expertise or training, they are not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In his 
videoconference hearing, the veteran stated that his doctors 
told him that the stress he underwent while in service has 
caused him to have his current sleep problems; however, 
nothing in the veteran's medical records confirms these 
assertions.  In addition, these statements cannot be used to 
convey his doctors' opinions, since a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, the service connection claim for sleep apnea is 
denied as the evidence fails to establish that the disorder 
was incurred in or aggravated by service.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


